DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 09/25/19. Claims 1-20 are pending in the instant application. Claims 1, 9 and 16 are independent. An Office Action on the merits follows here below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-10, 15, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lee (US 20120224768 A1).
Regarding Claim 1: Lee discloses method (Refer to para [005]; “a system and method for online visual search.”) comprising: displaying, using one or more computing devices (Refer to para [009]; “the image may be uploaded from any client-side electronic device, such as a personal computer connected to the Internet, a mobile device, such as a cellular telephone, tablet computer, or communications-equipped digital camera, or an interactive or web-enabled television. In accordance 

Regarding Claim 6: Lee discloses storing, using the one or more computing devices (Refer to para [007]; “the present invention determines additional image attributes such as brightness and complexity, and the image and determined image attribute information is stored in the database”) at least one of the input image, the region data and one or more search results (Refer to para [015 and 016]; “Searches can be filtered with text inputs or by automatically filtering results by type of item (art, rugs, decor) and displaying those on a webpage by tabs. Images retrieved from the database of images are retrieved according to the search criteria of the present invention are communicated for display via a webpage of the website. In accordance with one aspect of the invention, displayed images can be selected, resulting in retrieval and display of additional information about the selected image or the item corresponding to the selected image.”).

Regarding Claim 7: Lee discloses receiving of the operation includes determining end of the operation based, at least in part, on a user input (Refer to para [098]; “By moving and stopping the button 120 on its corresponding line 118, processor 118 recognizes the resting location of the button 

Regarding Claim 8: Lee discloses data that includes at least one of vectors, graphs and images (Refer to para [029]; “The management server searches for an image similar to the photographed image, and transmits registered metadata (information regarding the painting or comments from other users). The transmitted metadata overlaps with the photographed image, and is displayed on the display unit of the portable terminal. The image is not necessarily a still image, and may be moving images. For example, each frame image of the moving images may be transmitted to the server, and metadata corresponding the moving images may be displayed in real time.”).

Regarding Claim 9: Lee discloses a computing device (Refer to para [005]; “The present invention is a system and method for online visual search.”) comprising: at least one processor (Refer to para [046]; “…electronic devices 14 may comprise any number and combination of processors, controllers, integrated circuits, programmable logic devices, or other data and signal processing devices…”) and at least one memory storing instructions that (Refer to para [046]; “one or more 

Regarding Claim 10: Lee discloses the operations further comprising: preprocessing the input image and the region data to produce preprocessed data (Refer to para [075-080]; “In particular, at step 84, the product images returned in the search are compared with the with user's input image. At step 86, the electronic processor computes the absolute value of the differences in the percentage of colors in each color grouping. At step 88, all the differences determined at step 86 are summed as raw score. At step 90, other scoring criteria may be used (such as computing and adding the absolute value of differences in complexity, image brightness, and other criteria (as may be based on color theory, user input criteria, and decorating best practices). At step 92, the returned are ranked based on the difference calculations performed. At step 94, matches above a particular number of matches or above a selected difference are eliminated.”).

Regarding Claim 15: Lee discloses the receiving of the operation includes determining end of the operation based, at least in part, on a user input (Refer to para [098]; “By moving and stopping the button 120 on its corresponding line 118, processor 118 recognizes the resting location of the button as an input for that particular slide interface. In particular, graphical user interface area 116a is indicative of a temperature input, where the color continuum as been arranged to match temperature references or zones. For example, from hot to cold, a color continuum of dominant colors may be--

Regarding Claim 16: Lee discloses a non-transitory computer-readable storage medium having stored therein instructions executable by a computing device to cause the computing device to perform operations (Refer to para [048]; “The computer readable medium and the computer program embodied with processor 16 may be remotely accessible, such as via a Web browser over the Internet. The various actions and calculations described herein as being performed by or using the computer program may actually be performed by one or more computers, processors, or other computational devices, independently or cooperatively executing portions of the computer program.”) comprising: displaying an input image including at least one object that is a target for a search (Refer to para [091]; “a particular aspect of the present invention, a database 23 of visual objects is provided and accessible by search, such as search field 132 or menu input from menu 134. Such visual objects are small files of an image or object in a digital format, such as .gif, .png, .jpg, etc. In this way, a user who is generating imagery in work space 124 may search and select visual objects 136 for inclusion in the generated image, thus greatly enhancing the generated image and enabling detail that is perhaps beyond the ability of the user or the available tools to generate.”) receiving an operation to paint the at least one object in the displayed input image to generate region data for at least one painted region (Refer to para [014]; “online-accessible workspace and digital tools are 

Regarding Claim 17: Lee discloses receiving of the operation includes determining end of the operation based, at least in part, on a user input (Refer to para [098]; “By moving and stopping the 

Regarding Claim 20: Lee discloses conducting the image search based, at least in part, on the preprocessed data to obtain the one or more search results (Refer to para [075-080]; “In particular, at step 84, the product images returned in the search are compared with the with user's input image. At step 86, the electronic processor computes the absolute value of the differences in the percentage of colors in each color grouping. At step 88, all the differences determined at step 86 are summed as raw score. At step 90, other scoring criteria may be used (such as computing and adding the absolute value of differences in complexity, image brightness, and other criteria (as may be based on color theory, user input criteria, and decorating best practices). At step 92, the returned are ranked based on the difference calculations performed. At step 94, matches above a particular number of matches or above a selected difference are eliminated.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20120224768 A1) in combination with Mori (US 20120062597 A1).

Regarding Claim 2: Lee discloses all the claimed elements as rejected above. Lee does not expressly disclose extracting feature data.

Mori teaches an adding metadata apparatus which attaches metadata to an image and can be shared. More specifically, Mori teaches extracting at least one feature data from the input image based, at least in part, on the region data (Refer to para [032]; “The first acquisition unit 101 acquires the 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee by adding an extraction apparatus as taught by Mori.

The suggestion/motivation for combining the teachings of Lee and Mori would have been in order to improve the “process for registering metadata for displaying local metadata in an appropriate position of the image, between different users.” (At para [024], Mori).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and Mori in order to obtain the specified claimed elements of Claim 2. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 11: Lee discloses all the claimed elements as rejected above. Lee does not expressly disclose extracting feature data.

Mori teaches an adding metadata apparatus which attaches metadata to an image and can be shared. More specifically, Mori teaches extracting at least one feature data from the input image based, at least in part, on the region data (Refer to para [032]; “The first acquisition unit 101 acquires the image, the coordinates and the metadata, and transmits them to the extraction unit 102. The 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee by adding an extraction apparatus as taught by Mori.

The suggestion/motivation for combining the teachings of Lee and Mori would have been in order to improve the “process for registering metadata for displaying local metadata in an appropriate position of the image, between different users.” (At para [024], Mori).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and Mori in order to obtain the specified claimed elements of Claim 11. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 18: Lee discloses all the claimed elements as rejected above. Lee does not expressly disclose extracting feature data.

Mori teaches an adding metadata apparatus which attaches metadata to an image and can be shared. More specifically, Mori teaches extracting at least one feature data from the input image based, at least in part, on the region data (Refer to para [032]; “The first acquisition unit 101 acquires the image, the coordinates and the metadata, and transmits them to the extraction unit 102. The extraction unit 102 extracts local features of the photographed image (S405). The extracted local 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee by adding an extraction apparatus as taught by Mori.

The suggestion/motivation for combining the teachings of Lee and Mori would have been in order to improve the “process for registering metadata for displaying local metadata in an appropriate position of the image, between different users.” (At para [024], Mori).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and Mori in order to obtain the specified claimed elements of Claim 18. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.
Allowable Subject Matter
Claims 3-5, 12-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Related Application: US 20190171902 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm. Examiner interviews are available via telephone, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665